DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-19 have been allowed.
	Claims 12-19 have been newly added.
	
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 1-4) of 01/26/2022, amended claims filled on 01/26/2022 and closet prior art of record Matsuura (US20180065611A1).
Matsuura discloses the brake control device configured to brake a vehicle by a hydraulic pressure control mechanism configured to apply hydraulic pressure from a master cylinder to a wheel cylinder includes: a master cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure generated in the master cylinder; a wheel cylinder hydraulic pressure detecting unit configured to detect or calculate a physical quantity relating to hydraulic pressure of the wheel cylinder; and a control unit configured to control whether to output a braking instruction signal to another braking unit in accordance with a difference between the detected or calculated physical quantity of the hydraulic pressure of the master cylinder and the detected or calculated physical quantity of the hydraulic pressure of the wheel cylinder. 

In regards to claim 7, Matsuura either individually or in combination with other prior art fails to teach or render obvious estimating a temperature of the brake fluid; measuring the hydraulic pressure of the brake fluid; calculating a maximum estimated hydraulic pressure of a piston, which is generated when the piston is maximally moved in a forward direction, based on the estimated temperature of the brake fluid; calculating a maximum hydraulic-pressure reference value for controlling backward movement of the piston based on the maximum estimated hydraulic-pressure calculated based on the estimated temperature of the brake fluid; and when the measured hydraulic pressure of the brake fluid reaches the calculated maximum hydraulic-pressure reference value in a situation in which sudden deceleration control is required, moving the piston backward.
In regards to claim 14, Matsuura either individually or in combination with other prior art fails to teach or render obvious a piston configured to generate a hydraulic pressure of brake fluid stored in a brake system; and an electronic control unit (ECU) configured to calculate the hydraulic pressure to be generated in response to an amount of movement of the piston, wherein the electronic control unit (ECU) is configured to: estimate a current temperature of the brake fluid, calculate a maximum estimated hydraulic pressure of the piston, which is generated when the piston is maximally moved in a forward .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662